DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 09/18/2015. It is noted, however, that applicant has not filed a certified copy of the 2015-185107 application as required by 37 CFR 1.55.
Receipt is acknowledged of certified copy of JP2016-123226 required by 37 CFR 1.55.

Claim Interpretation
The examiner notes that claims 1-24 are directed to a “system”, which does not clearly set forth the statutory category to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.
Regarding claims 1-16, the limitation: “determine/determining peak position information of the pulse waveform by identifying at least one peak of the pulse waveform; and determine/determining at least one biological characteristic of the 

Election/Restrictions
	In the previous action, the examiner fully withdrew the species election requirement as set forth in the office action mailed on 5/12/20. 

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The international search reports and the references cited in the reports have been fully considered. The examiner additionally uncovered references, which are cited in PTOL-892 and is attached to this communication. 
The closest prior art of record is: Zhang (US 20070143033). However, a method of processing cytometry information/parameter and associating peak of the pulse waveform with biological characteristic, by: “determining peak position information of a pulse waveform corresponding to a fluorescence signal of a biological sample by identifying at least one peak of the pulse waveform; and determining at least one biological characteristic of the biological sample based on the peak position information” is not anticipated or rendered obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



1/27/21
/SHOGO SASAKI/Primary Examiner, Art Unit 1798